


110 HR 3099 IH: To amend title 10, to permit members of the Selected

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3099
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Mr. Carney (for
			 himself and Mr. Burton of Indiana)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, to permit members of the Selected
		  Reserves and members of the reserve component to renter their military service
		  and receive chapter 1607 education benefits if that member has earned such
		  benefit before originally separating from service.
	
	
		1.Short titleThis Act may be cited as the National
			 Guard and Reserve Higher Education Fairness Act.
		2.Permit members of
			 the Selected Reserves and members of the reserve component to renter their
			 military service and receive chapter 1607 education benefits if that member has
			 earned such benefit before originally separating from service
			(a)Members of
			 selected reservesSection
			 16165(b) of title 10, United States Code, is amended by striking of not
			 more than 90 days after who incurs a break in service in the
			 Selected Reserves.
			(b)Effective
			 dateThe amendments made by this section shall apply immediately
			 upon enactment into law.
			
